Exhibit 10.5

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT

(this "Agreement") is made this 25th day of February 2003, by and between Texen
Oil & Gas, Inc., having an office at 10603 Grant Road, Suite 209, Houston, TX
77070, hereinafter referred to as "the Client" and Westport Strategic Partners,
Inc., having an office at 3801 E. Florida Ave., Suite 400, Denver, Colorado
80210, hereinafter referred to as "the Consultant".



WITNESSETH

:



WHEREAS

, the Client wishes to retain the services of the Consultant for the period
provided in this Agreement, and the Consultant is willing to provide its
services to the Corporation for the period under the terms and conditions
hereinafter provided.



NOW, THEREFORE

, in consideration of the mutual covenants hereinafter set forth, the parties
hereto agree as follows:



1. Appointment

Client hereby appoints and engages Consultant as its advisor and to provide the
services described in paragraph 2 herein, pursuant to the terms and conditions
of this Agreement. Consultant accepts such engagement and agrees to perform the
services upon the terms and conditions of said Consulting Agreement.

2. Authority and Description of Services

During the term of this Agreement, Consultant shall furnish some or all of the
various services from time to time as requested by the Client and agreed upon by
the parties as described below:

a. Provide an independent research report, written by a qualified CFA, which is
distributed to a combination of broker dealers, institutions, or micro and
small-cap funds. Conduct follow-up conversations with recipients of the research
report and introduce them to the Client. Provide a listing of interested
recipients of the research report to the Client and assist the Client in
coordinating appointments with any interested recipient.

b. Provide consultation on the shareholder relations aspects of the Client,
which includes assistance in developing an institutional due diligence book and
updating the investment relations web page on the Client's website.

c. Assist the Client in distributing or updating a current corporate profile and
other financial information to the leading providers of fundamental business
data so that both current and potential investors can readily access this
information.

d. Analyze the movement of stock from the DTC sheets and shareholder lists.

 

--------------------------------------------------------------------------------

Consultant shall not be required to perform any investment banking related
activities on behalf of Client as a condition of this Agreement. For the
purposes of this Agreement investment-banking activities shall be defined as
being any of the following:

i. The location, negotiation and/or securing of public or private debt for
Client.

ii. The location, negotiation and/or securing of any public or private equity
for Client.

iii. The production of any documentation that is to be utilized for the sole
purpose and activity as relating to subheadings (1) and (2) above.

iv. Any other activities as may normally be associated with the practice of
investment banking.

3. Term of Agreement

This Agreement shall become effective upon execution hereof and shall continue
thereafter and remain in effect for a period of three (3) months with an option
to renew the Agreement on a month-to-month basis. It is expressly acknowledged
and agreed by and between the parties hereto that Consultant shall not be
obligated to provide any services and/or perform any work related to this
Consulting Agreement until such time any agreed and/or specified retainer
(deposit, initial fee, down payment) in U.S. funds, and/or other specified
and/or agreed valuable consideration, has been received by Consultant as
outlined on Addendum "A". Time is of the essence with respect to payment by
Client to Consultant.

4. Where Services Shall be Performed

Consultant's services shall be performed at the main office location of
Consultant or other such designated location(s) as Consultant and Client agree
are the most advantageous for the work to be performed.

5. Limitations on Services

The parties hereto recognize that certain responsibilities and obligations are
imposed by Federal and state securities laws and by the applicable rules and
regulations of stock exchanges, the National Association of Securities Dealers,
in-house "due diligence" or "compliance" departments of brokerage houses, etc.
Accordingly, Consultant agrees as follows:

a. Consultant shall NOT release any financial or other information or data about
Client without the consent and approval of Client.

b. Consultant shall NOT conduct any meetings with financial analysts without
informing Client in advance of any proposed meeting; the format or agenda of
such meeting and Client may elect to have a representative of Client attend such
meeting.

c. Consultant shall NOT release any information or data about Client to any
selected or limited person(s), entity, or group if Consultant is aware that such
information or data has not been generally released or promulgated and Client
requests in writing that said information or data is not to be so released or
promulgated.

 

- 2 -

--------------------------------------------------------------------------------

6. Duties of Client

a. Client shall supply Consultant, on a regular and timely basis with all
approved data and information about Client, its management, its products, and
its operations and Client shall be responsible for advising Consultant of any
facts which would affect the accuracy of any prior data and information
previously supplied to Consultant so that Consultant may take corrective action.

b. Client shall promptly supply Consultant with full and complete copies of all
filings with all Federal and state securities agencies; with full and complete
copies of all shareholder reports and communications whether or not prepared
with Consultant's assistance; with all data and information supplied to any
analyst, broker-dealer, market maker, or other member of the financial
community; and with all product/service brochures, sales materials, etc. Client
shall supply to Consultant, within fifteen (15) days of execution of this
Agreement, a complete list of all stockbrokers and market makers active in the
stock of Client, and a complete list of all shareholders.

c. Consultant reports are not intended to be used in the sale or offering of
securities. Accordingly, Client, by the execution hereof agrees to each of the
points listed below and to indemnify and hold Consultant harmless for any breach
of these representations and covenants.

i. Client will keep Consultant apprised of the progress of any offering and
notify Consultant in writing a minimum of thirty (30) days prior to making any
other private or public offering of securities, including but not limited to S-8
filing or Regulation S unless prohibited by Federal Securities laws.

ii. Client will keep Consultant apprised of any current or anticipated "Quiet
Periods" subject to Federal Securities laws.

iii. Client will not use Consultant's research reports regarding the Client in
connection with any offering of securities without the prior written consent of
Consultant.

d. In that Consultant shareholders, officers, employees, and/or members of their
families may hold a position in and engage in transactions with respect to
Client securities, and in light of the fact that Consultant imposes restrictions
on such transactions to guard against trading on the basis of material nonpublic
information, Client shall contemporaneously notify Consultant if any information
or data being supplied to Consultant has not been generally released or
promulgated.

7. Representation and Undertakings

a. Client shall be deemed to make a continuing representation of the accuracy of
any and all material facts; material, information and data which it supplies to
Consultant and Client acknowledges its awareness that Consultant will rely on
such continuing representation in disseminating such information and otherwise
performing its functions hereunder.

 

- 3 -

--------------------------------------------------------------------------------

b. Consultant, in the absence of notice in writing from Client, will rely on the
continuing accuracy of material, information and data supplied by Client.

c. Client hereby authorizes Consultant to issue, in Consultant's sole
discretion, after notice to and approval by Client, corrective, amendatory,
supplemental, or explanatory press releases, shareholder communications and
reports or data supplied to analysts, broker-dealers, market makers, or other
members of the financial community.

d. Client shall cooperate fully and timely with Consultant to enable Consultant
to perform its duties and obligations under this Agreement.

e. The execution and performance of this Agreement by Client has been duly
authorized by the Board of Directors of Texen Oil & Gas, Inc. in accordance with
applicable law, and, to the extent required, by the requisite number of
shareholders of Client.

f. The performance by Client of this Agreement will not violate any applicable
court decree or order, law or regulation, nor will it violate any provision of
the organizational documents and/or bylaws of Client or any contractual
obligation by which Client may be bound.

g. Client activities pursuant to this Agreement or as contemplated by this
Agreement do not constitute and shall not constitute acting as a securities
broker or dealer under Federal or state securities laws; any contract between
Client and a potential investor in Client shall be such that Client would be
acting merely as a consultant with respect to such prospective investor
obligations under this Agreement.

k. Client shall promptly deliver to Consultant a complete due diligence package
to include latest 10K, latest 10Q, if any, last six (6) months of press releases
and all other relevant materials, including but not limited to corporate
reports, brochures, etc.

i. Client shall act diligently and promptly in reviewing materials submitted to
it by Consultant to enhance timely distribution of the materials and shall
inform Consultant of any inaccuracies contained therein within a reasonable time
prior to the projected or known publication date.

j. Client shall be aware that it may take up to 45 days from the time the
Consultant receives the complete list of requested due diligence materials
before the report will be available for initial review.

k. Client acknowledges that the report provided by the analyst is not a buy/sell
recommendation or price target recommendation.

l. Client acknowledges that the analyst has the right to distribute the report
to their respective organizations and associations.

m. Client acknowledges that the Consultant reserves the right to halt or suspend
services if Client becomes 30 days delinquent on the compensation for services.

 

- 4 -

--------------------------------------------------------------------------------

8. Representation and Indemnification of Consultant

a. The execution and performance of this Agreement by Consultant has been duly
authorized by the Board of Directors of Consultant in accordance with applicable
law, and, to the extent required, by the requisite number of shareholders of
Consultant.

b. The performance by Client of this Agreement will not violate any applicable
court decree or order, law or regulation, nor will it violate any provision of
the organizational documents and/or bylaws of Client or any contractual
obligation by which Client may be bound.

c. Consultant's activities pursuant to this Agreement or as contemplated by this
Consulting Agreement do not constitute and shall not constitute acting as a
securities broker or dealer under Federal or state securities laws.

d. Consultant shall be diligent in the performance of its duties under this
Agreement and further represents and warrants that it shall always perform such
duties in a timely manner.

9. Mutual Indemnifications

Each of the Client and the Consultant agree that they will indemnify and hold
harmless each other, their respective affiliates, control persons, officers,
directors, employees and agents and each person who controls each of them within
the meaning of Section 15 of the Securities Act of 1933 or Section 20 of the
Securities Exchange Act of 1934 (the Consultant or the Client, as the case may
be, and each such entity and person being hereinafter called an "Indemnified
Party") from and against any and all losses, claims, damages, liabilities, costs
or expenses (including reasonable attorneys' and accountants' fees) as incurred,
to which such Indemnified Party may become subject which are (a) related to or
arise out of actions taken or omitted to be taken (including any untrue
statements made or any statements omitted to be made) by an Indemnified Party
with the Client's or the Consultant's consent or in conformity with the
instructions of, or actions taken or omitted to be taken by the Client or the
Consultant or (b) otherwise related to or arising out of each party's action
pursuant to this Agreement. The Client and the Consultant, as the case may be,
also agree to reimburse each Indemnified Party within thirty (30) days of
submission of an invoice with respect thereto for all expenses incurred
(including fees and disbursements of counsel) in connection with the
investigation of or the preparation for or defense of any pending or threatened
formal or informal claim, action, investigation or other proceeding caused by or
arising out of or in connection with the Consultant's or the Client's actions
pursuant to this Agreement, whether or not the Consultant or the Client, as the
case may be, is named party thereto and whether or not any liability results
therefrom. The Client or the Consultant, as the case may be, will not be
responsible, however, for any loss, claim, damage or liability for which
indemnification is sought solely pursuant to the first sentence of this
paragraph which a court of competent jurisdiction shall have determined by a
final judgment to have resulted primarily from willful misconduct or gross
negligence on the part of the Indemnified Party seeking indemnification
hereunder.

 

- 5 -

--------------------------------------------------------------------------------

Promptly after receipt by any Indemnified Party of notice of any complaint or
the commencement of any action or proceeding in connection with any matter
related to a party's activities pursuant to the letter agreement, such party
will notify the Client or the Consultant, as the case may be, in writing, of
such complaint or of the commencement of such action or proceeding and if the
Client or the Consultant so elects or is requested by the other party, the
Client or the Consultant, as the case may be, will assume the defense of such
action or proceeding, including the employment of counsel reasonably
satisfactory to the other party and the payment of the fees and disbursements of
such counsel, in which event the Client or the Consultant, as the case may be,
shall not be obligated to pay the fees and disbursements of separate counsel for
the other party in such action. However, failure by the other party to so notify
the Client or the Consultant, as the case may be, of such claim or such
commencement shall not relieve the Client or the Consultant, as the case may be,
from any obligation hereunder except to the extent that such failure shall
result in prejudice to the Client or the Consultant, as the case may be. In the
event, however, that the other party's legal counsel shall determine that
defenses may be available to an Indemnified Party that are different from or in
addition to those available to the Client or the Consultant, as the case may be,
or that there is or could reasonably be expected to be a conflict of interest by
reason of the Client or Consultant, as the case may be, and an Indemnified Party
having common counsel in any action or proceeding, or if the Client or the
Consultant, as the case may be, has not assumed the defense of any action or
proceeding, or if the Client has not assumed the defense of any action or
proceeding, then the other party may employ separate counsel to represent or
defend it or any Indemnified Party in any such action or proceeding in which it
or such Indemnified Party may become involved or is named as defendant and the
Client or the Consultant, as the case may be, shall pay the fees and
disbursements, as incurred by such separate counsel; provided that the Client
shall not be obligated to pay the fees and disbursements of more than one such
separate counsel for any one such action or proceeding in any one jurisdiction.

The reimbursement, indemnity and contribution obligations of the Client or the
Consultant, as the case may be, under this paragraph shall be in addition to any
liability which the Client or the Consultant, as the case may be, may otherwise
have and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Client, the Consultant and
any such person. The provisions of this Section 9 shall survive the termination
and expiration of this Agreement.

10. Agreement not to Hire

Client acknowledges that Consultant has expended considerable time, effort and
expense in training the respective employees of Consultant in the methods of
operation, and that the employees of Consultant will acquire confidential
knowledge and information as to accounts, customers and business patrons, as
well as confidential knowledge and information concerning the methods, forms,
contracts and negotiations of Consultant. Client agrees not to employ any
employee of Consultant for a period of twelve months from the expiration or
termination of this Contract, without the written consent of Consultant.

11. Compensation

a. Compensation payable to Consultant for all general investor relations
services and other services hereunder, including but not limited to acquisition
and merger services, shall be paid by Client to Consultant by the means and in
the manner or manners as described in "Addendum A", a copy of which is attached
hereto and incorporated herein by this reference.

 

- 6 -

--------------------------------------------------------------------------------

b. All moneys payable hereunder shall be in U.S. funds and drawn on U.S. banks.

c. For all special services, not within the scope of this Consulting Agreement,
Client shall pay to Consultant such fee(s) as, and when, the parties shall
determine in advance of performance of said special services, provided Client
has agreed to said special services.

12. Amendment

Client will not, by Amendment to its Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance of any term of this Agreement.

13. Consultant as an Independent Contractor

Consultant shall provide said services as an independent contractor, and not as
an employee or of any Client affiliated with Client. Consultant has no authority
to bind Client or any affiliate of Client to any legal action, contract,
agreement, or purchase, and such action cannot be construed to be made in good
faith or with the acceptance of Client; thereby becoming the sole responsibility
of Consultant. Consultant is not entitled to any medical coverage, life
insurance, savings plans, health insurance, or any and all other benefits
afforded Client employees. Consultant shall be solely responsible for any
Federal, State or local taxes, and should Client for any reason by required to
pay taxes at a later date, Consultant shall reassure such payment is made by
Consultant and not by Client. Consultant shall be responsible for all workers
compensation payments and herein holds Client harmless for any and all such
payments and responsibilities related hereto.

14. Consultant May Engage in Conflicting Activities

Client hereby acknowledges notification by Consultant and understands that
Consultant does, and shall, represent and service other and multiple clients in
the same manner as it does Client, and that Client is not an exclusive client of
Consultant.

15. Amendments

This Agreement may be modified or amended, provided such modifications or
amendments are mutually agreed upon by and between the parties hereto and that
said modifications or amendments are made in writing and signed by both parties.

16. Severability

If any provision of this Agreement shall be held to be contrary to law, invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
contrary to law, invalid or unenforceable, and that by limiting such provision
it would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

 

- 7 -

--------------------------------------------------------------------------------

17. Termination of Agreement

This Agreement may not be terminated by either party prior to the expiration of
the term provided in paragraph 3 above except as follows:

a. Upon the bankruptcy or liquidation of the other party; whether voluntary or
involuntary;

b. Upon the other party taking the benefit of any insolvency law;

c. Upon the other party having or applying for a receiver appointed for either
party;

d. Upon the three month anniversary date of this Consulting Agreement; and/or

e. As provided for in paragraph 20 below.

18. Arbitration

The parties agree to submit any controversy or claim arising out of, or relating
to any provision(s) of the Agreement, or breach thereof, to binding Commercial
Arbitration Rules of the American Arbitration Association of the state of
incorporation of the client. Judgment upon the award rendered by the
arbitrator(s) shall be final and binding on the parties and may be entered by
either party in any court or forum, state or federal, having jurisdiction. If
legal action is taken to enforce this Agreement, the prevailing party shall be
entitled to recover reasonable attorney fees, interest, if applicable, plus
arbitration cost for the expense of collection or defense of the action.

19. Non-waiver

The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party's right to require such
performance and shall in no way affect such party's right subsequently to
require full performance hereunder.

20. Early Termination

In the event Client fails or refuses to fulfill its duties as required in
Section 6 and 7 hereof or fails or refuses to make timely payment of the
compensation set forth above, Consultant shall have the right to terminate any
further performance under this Agreement. In such event, and upon notification
thereof, all compensation shall become immediately due and payable and/or
deliverable, and Consultant shall be entitled to receive and retain the same as
liquidated damages and not as a penalty, in lieu of all other remedies the
parties hereby acknowledge and agree that it would be too difficult currently to
determine the exact extent of Consultant's damages, but that the receipt and
retention of such compensation is a reasonable present estimate of such damage.
Furthermore, Client acknowledges that if Consultant must retain legal
representation or a collection agency to collect the compensation, Client will
undertake the associated costs of collection.

 

- 8 -

--------------------------------------------------------------------------------

21. Limitation of Consultant Liability

In the event Consultant fails to perform its work or services hereunder (which
does not include a breach of Section 5 above), its entire liability to Client
shall not exceed the amount of cash, stock and other compensation Consultant has
received from Client under Addendum A. Except in the case of a breach of Section
5 above or any unauthorized alteration of information provided by Client to
Consultant, Consultant shall not be liable to Client for any indirect, special
or consequential damages, nor for any claim against Client by any person or
entity arising from or in any way related to this Consulting Agreement.

22. Ownership of Materials

All right, titles and interest in and to materials to be produced by Consultant
in connection with this Consulting Agreement and other services to be rendered
under said Consulting Agreement shall be the sole and exclusive property of
Client; provided, however, that Client shall use Consultant's research reports
produced by Consultant pursuant hereto only as fully produced and presented to
Client and it shall not reproduce such reports except for reproductions that are
done in full.

23. Miscellaneous

a. Effective date of representations shall be no later than the date of
execution by the parties of this Agreement.

b. Currency: In all instances, references to dollars shall be United States
Dollars.

c. This Agreement shall be governed by the laws of the State of Colorado,
without giving effect to any conflicts of laws principles.

24. Notices

All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given by either personal delivery, certified
mail, express mail or other national or three (3) business days after being
mailed or delivered to such courier service. Any notices to be given hereunder
shall be effective if executed by and sent by the attorneys for the parties
giving such notice, and in connection therewith the parties and their respective
counsel agree that in giving such notice such counsel may communicate directly
in writing with such parties to the extent necessary to give such notice. Any
notice required or permitted by this Consulting Agreement to be given shall be
given to the respective parties at the address first written above, on page one
(1) of this Consulting Agreement.

25. Parent and Subsidiary Companies or Entities

This Agreement applies to all parent, subsidiary or affiliate companies of
Client.

 

- 9 -

--------------------------------------------------------------------------------

26. Exclusion with Respect to Partnership

The parties agree that, in no way, shall this Agreement be construed as being an
act of partnership between the parties hereto and that no party hereto shall
have, as a result of the execution of this Agreement, any liability for the
commitments of any other party of any type, kind or sort.

27. Inurement

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns.

28. Entire Agreement

This Agreement and the Addendums attached hereto contain the entire agreement of
the parties and may be modified or amended only by agreement in writing, signed
by the party against whom enforcement of any waiver, change, amendment,
modification, extension or discharge is sought. It is declared by both parties
that there are no oral or other agreements or understanding between them
affecting this Agreement, or relating to the business of Consultant. This
Agreement supersedes all previous agreements between Consultant and Client.

29. Disclaimer

Consultant is not being retained to perform accounting or legal services on
behalf of Client. Consultant is not licensed as a stock or securities broker and
is not in the business of selling such stocks or securities or advising as to
the investment viability or worth of such stocks or securities. It is the
responsibility of Client to obtain advice of counsel and approve all materials
published by Consultant to ensure compliance with Federal and state securities
laws applicable to the activities of Client.

IN WITNESS WHEREOF

, the parties hereto, intending to be legally bound, have executed this
Agreement.



Texen Oil & Gas, Inc.

Westport Strategic Partners, Inc.

By:

/s/ R. M. Baker

By:

/s/ Michael Poricelli

 

Robert Baker

 

Michael Poricelli

 

 

 

 

- 10 -

--------------------------------------------------------------------------------